GulfMark Offshore Reports Record Results for Second Quarter July 29, 2008 - Houston - GulfMark Offshore, Inc. (NYSE:GLF) today announced earnings per share of $2.00 for the second quarter and $3.40 for the first half of 2008.Highlights include: · Highest Quarterly and First Half Earnings Per Share in Company History · Acquired Rigdon Marine on July 1st Immediately Adding 19 Deepwater Gulf of Mexico Vessels · Southeast Asia Sequential Quarterly Revenue Growth of 24% and 139% Over Prior Year · Americas Revenue Growth of 25% in 2nd Quarter vs. 1st Quarter and 40% Year Over Year · Proactive Drydocking Increases Revenue and Profit Potential for Second Half of 2008 Financial Review Revenues for the quarter of $81.9 million increased $7.6 million over the same period in the prior year principally due to increased day rates in our Southeast Asia and
